 

Exhibit 10.2

MASTERCARD

SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN

As Amended and Restated effective September 21, 2010

MasterCard Incorporated and subsidiaries (collectively or individually, as the
context requires, the “Company”) has adopted the MasterCard Senior Executive
Annual Incentive Compensation Plan (the “Plan”) to reward senior executives for
successfully achieving performance goals that are in direct support of corporate
and business unit/regional goals.

ARTICLE I

DEFINITIONS

Section 1.1 “Board” shall mean the Board of Directors of the Company.

Section 1.2 “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein shall be deemed to include a reference
to the regulations promulgated under such section.

Section 1.3 “Committee” shall mean the Human Resources and Compensation
Committee of the Board of Directors of the Company, or such other committee or
subcommittee designated by the Board to administer the Plan.

Section 1.4 “Disability” shall mean total and permanent disability in accordance
with the Company’s long-term disability plan, as determined by the Committee.

Section 1.5 “Executive Officer” shall mean a person who is a member of the
Company’s Executive Committee, or its equivalent.

Section 1.6 “Participant” shall mean, with respect to any Performance Period,
any Executive Officer selected by the Committee to participate in the Plan with
respect to that Performance Period.

Section 1.7 “Performance Period” shall mean a period of no less than 90 days for
which incentive compensation shall be paid hereunder, as established by the
Committee.

ARTICLE II

BONUS AWARDS

Section 2.1 Performance Targets.

(a) The Committee (or subcommittee described in Section 6.1(a) below), will
establish performance targets for each Performance Period. The performance
targets for a Performance Period shall be based upon one or more of the
following objective business criteria: (i) revenue; (ii) earnings (including
earnings before interest, taxes, depreciation and amortization, earnings before
interest and taxes, and earnings before or after taxes); (iii) operating income;
(iv) net income; (v) profit or operating margins; (vi) earnings per share;
(vii) return on assets; (viii) return on equity; (ix) return on invested
capital; (x) economic value-added; (xi) stock price; (xii) gross dollar volume;
(xiii) total shareholder return; (xiv) market share; (xv) book value;
(xvi) expense

 

1



--------------------------------------------------------------------------------

management; (xvii) cash flow, and (xviii) customer satisfaction. The foregoing
criteria may relate to the Company, one or more of its affiliated employers or
subsidiaries or one or more of its divisions, regions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In establishing performance
targets under Section 2.1(b) based on these objective business criteria, the
Committee may provide that the targets shall be adjusted to reflect specified
extraordinary, unusual and/or non-recurring items.

(b) The performance targets shall be established by the Committee (or
subcommittee) for a Performance Period (i) while the outcome for that
Performance Period is substantially uncertain and (ii) no more than 90 days or,
if less, the number of days which is equal to 25 percent of the relevant
Performance Period, after the commencement of the Performance Period to which
the performance target relates, or as otherwise permitted pursuant to
Section 162(m) of the Code (or any successor section thereto).

Section 2.2 Bonus Awards.

(a) The maximum bonus award payable to any Participant with respect to any
calendar year of the Company shall not exceed $6,000,000.

(b) Prior to the payment of a bonus award to any Participant, the Committee (or
subcommittee described in Section 6.1(a) below) shall certify in writing the
level of performance attained for the Performance Period to which such bonus
award relates. The Committee shall have no discretion to increase the amount of
a Participant’s maximum bonus award that would otherwise be payable to the
Participant upon the achievement of specified levels of the performance target
established by the Committee, however, the Committee may exercise negative
discretion to make an award to any Participant for any Performance Period in an
amount that is less than such maximum bonus award.

ARTICLE III

PAYMENT OF BONUS AWARD

Section 3.1 Form of Payment. Each Participant’s bonus award shall be paid in
cash.

Section 3.2 Timing of Payment. Unless otherwise elected by the Participant
pursuant to Section 3.3 below, each bonus award shall be paid in the first 2 1/2
months of the year following the end of the Performance Period.

Section 3.3 Deferral of Payment. Payments of bonus awards under the Plan are
eligible for deferral as allowed under the MasterCard Incorporated Deferral
Plan.

ARTICLE IV

BONUS AWARD RECOUPMENT POLICY

Section 4.1 Recoupment. In the event of a restatement of materially inaccurate
financial results, the Committee has the discretion to recover bonus awards that
were paid under the Plan to a Participant with respect to the period covered by
the restatement as set forth herein. If the payment of a bonus award would have
been lower had the achievement of applicable financial performance targets been
calculated based on such restated financial results, the Committee may, if it
determines appropriate in its sole discretion, to the extent permitted by law,
recover from the Participant the portion of the bonus award paid in excess of
the payment that would have been made based on the restated financial results.
The Company will not seek to recover bonus awards paid more

 

2



--------------------------------------------------------------------------------

than three years after the date the Company files the report with the Securities
and Exchange Commission that contained the incorrect financial results. This
Article IV is in addition to, and not in lieu of, any requirements under the
Sarbanes-Oxley Act and shall apply notwithstanding anything to the contrary in
the Plan.

ARTICLE V

TRANSFERS, TERMINATIONS AND NEW EXECUTIVE OFFICERS

Section 5.1 Terminations. A Participant who, whether voluntarily or
involuntarily, is terminated, demoted, transferred or otherwise ceases to be an
Executive Officer (otherwise than by death or disability) at any time prior to
the date a bonus award is paid in respect of a Performance Period shall not be
eligible to receive any bonus award with respect to such Performance Period. In
the event of a Participant’s death during a Performance Period or prior to the
date a bonus award is paid in respect of a Performance Period, the Participant
shall receive within 75 days of death the target award payable for the
Performance Period of the Participant’s death. In the event of a Participant’s
termination by reason of disability during the Performance Period or prior to
the date a bonus award is paid in respect of a Performance Period, the
Participant shall receive within 75 days of such termination a partial target
award, prorated based on the portion of the Performance Period that elapsed
prior to such termination of employment by reason of disability.

ARTICLE VI

ADMINISTRATION

Section 6.1 Administration.

(a) The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof; it is
expected that, in the event the Committee is not comprised solely of “outside
directors” within the meaning of Section 162(m) of the Code, a subcommittee
comprised solely of at least two individuals who qualify as “outside directors”
within the meaning of Section 162(m) of the Code (or any successor section
thereto) shall establish and administer the performance targets and certify that
the performance targets have been attained; provided, however, that the failure
of the subcommittee to be so constituted shall not impair the validity of any
bonus award granted by such subcommittee.

(b) It shall be the duty of the Committee to conduct the general administration
of the Plan in accordance with its provisions. The Committee shall have the
power to interpret the Plan, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Committee’s decisions or actions
in respect thereof shall be conclusive and binding upon any and all Participants
and their beneficiaries, successors and assigns, and all other persons.

ARTICLE VII

OTHER PROVISIONS

Section 7.1 Term. This Plan, as amended June 7, 2010, shall be effective as of
the annual meeting of stockholders in 2010 at which the Plan is approved, with
respect to bonus awards granted on or after the date of that meeting.

Section 7.2 Amendment, Suspension or Termination of the Plan. This Plan does not
constitute a promise to pay and may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee; provided, however, that any such amendment or modification
shall comply with all applicable laws and applicable requirements for exemption
(to the extent necessary) under Section 162(m) of the Code.

 

3



--------------------------------------------------------------------------------

 

Section 7.3 Approval of Plan by Stockholders. The Plan shall be submitted for
the approval of the Company’s stockholders at the annual meeting of stockholders
to be held in 2010. In the event that the Plan is not so approved, no bonus
award shall be payable under the Plan, and the Plan shall terminate and shall be
null and void in its entirety.

Section 7.4 Bonus Awards and Other Plans. Nothing contained in the Plan shall
prohibit the Company from granting awards or authorizing other compensation to
any Executive Officer under any other plan or authority or limit the authority
of the Company to establish other special awards or incentive compensation plans
providing for the payment of incentive compensation to the Executive Officers.

Section 7.5 Miscellaneous.

(a) The Company shall deduct all federal, state and local taxes required by law
to be withheld from any bonus award paid to a Participant hereunder.

(b) In no event shall the Company be obligated to pay to any Participant a bonus
award for a Performance Period by reason of the Company’s payment of a bonus
award to such Participant in any other Performance Period.

(c) The rights of Participants under the Plan shall be unfunded and unsecured.
Amounts payable under the Plan are not and will not be transferred into a trust
or otherwise set aside, except as provided in the MasterCard Incorporated
Deferral Plan, in the event of a deferral thereunder. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any bonus award under the Plan.

(d) Nothing in this Plan or in any instrument executed pursuant hereto shall
confer upon any person any right to continue in the employment or other service
of the Company, or shall affect the right of the Company to terminate the
employment or other service of any person at any time with or without cause.

(e) No rights of any Participant to payments of any amounts under the Plan shall
be sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of other than by will or by laws of descent and distribution, and any
such purported sale, exchange, transfer, assignment, pledge, hypothecation or
disposition shall be void.

(f) Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.

(g) The validity, construction, interpretation and administration of the Plan
and any bonus awards under the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest herein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of New York (determined without regard to its
conflict of laws provisions).

 

4